Name: Commission Regulation (EEC) No 1257/93 of 25 May 1993 amending Regulation (EEC) No 230/93 on the opening of an invitation to tender for the refund for the export of maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/8 Official Journal of the European Communities 26. 5. 93 COMMISSION REGULATION (EEC) No 1257/93 of 25 May 1993 amending Regulation (EEC) No 230/93 on the opening of an invitation to tender for the refund for the export of maize HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 230/93 is hereby replaced by the following : '3. The invitation shall remain open until 24 June 1993. During the period of its validity, weekly awards shall be made for which the quantities and time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 230/93 (4), as amended by Regulation (EEC) No 818/93 (*), opened an invitation to tender for the refund for the export of maize ; Whereas in the present situation, it is appropriate to extend the period during which this invitation to tender remains open ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . f) OJ No L 281 , 1 . 11 . 1975, p. 78 , (j OJ No L 27, 4. 2. 1993, p. 20 . 0 OJ No L 85, 6. 4. 1993, p . 12.